Citation Nr: 0735874	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  06-14 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at St. Francis Hospital in Tulsa, 
Oklahoma from July 7, 2005 through July 12, 2005.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel





INTRODUCTION

The veteran reportedly served on active duty from July 1969 
to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision of the VA 
Medical Center of the Department of Veterans Affairs (VA) in 
Muskogee, Oklahoma, which denied the veteran's claim for 
payment or reimbursement of unauthorized medical expenses at 
St. Francis Hospital in Tulsa, Oklahoma from July 7, 2005 
through July 12, 2005.  The veteran subsequently initiated 
and perfected an appeal of this determination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran indicated on his May 2006 VA Form 9 a desire for 
a personal hearing before a member of the Board, seated at a 
local VA office.  However, in a September 2007 statement, he 
stated should would accept a video hearing in lieu of a 
personal appearance.  Such a hearing has yet to be afforded 
him.  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
hearing before a member of the Board via 
video conference from the Muskogee, 
Oklahoma, VA Regional Office (RO) in 
connection with this appeal.  Thereafter, 
if appropriate, the case should be 
returned to the Board for further 
appellate consideration.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


